In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Barash, J.), dated April 30, 2004, which denied his motion for summary judgment on the causes of action alleging violations of Labor Law §§ 200, 240 (1) and § 241 (6).
Ordered that the order is affirmed, with one bill of costs.
The plaintiff, an electrician employed by the third-party defendant Fred Geller Electrical, Inc., allegedly was injured when he fell from a ladder while pulling wires in the ceiling. On this record, the Supreme Court properly denied the plaintiffs motion, as there were triable issues of fact as to precisely how and when the accident occurred (see Reborchick v Broadway Mall Props., Inc., 10 AD3d 713 [2004]; Maldonado v Townsend Ave. Enters., Ltd. Partnership, 294 AD2d 207 [2002]; Alava v City of New York, 246 AD2d 614 [1998]).
The plaintiff’s remaining contentions are without merit. Florio, J.P., Crane, Fisher and Dillon, JJ., concur.